DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on 5/23/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U. S. Patent No. 10,360,630 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter
Claims 1-28 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The closest prior art references identified are listed below.
Weber et al., US Patent Application Pub. No. 2014/0317021;
Weber et al., US Patent Application Pub. No. 2015/0348193;
Nadler, US Patent Application Pub. No. 2014/0344186;
Weber et al., US Patent Application Pub. No. 2015/0348195;
Levin et al., US Patent Application Pub. No. 2007/0078738; and
McDow, US Patent Application Pub. No. 2006/0184438.


(d) capturing, with the BMA during the trading day, encrypted T-1 basket data and creation order data from the PMTC, the T-1 basket data and creation order data including creation orders executed by the PMTC during the trading day;  
20(e) decrypting, with the BMA, the encrypted T-1 basket data and creation order data, and storing and electronically time-stamping the decrypted T-1 basket data and creation order data in the raw data file; 
(f) technically validating and transforming, with the BMA, the raw data file, said technically validating and transforming including separating header information from payload 25information in data packets stored in the raw data file, and storing the payload information to form a composite image of the ETF portfolio; 
(g) applying, with the BMA, a set of rules to the composite image of the ETF portfolio to generate today's basket data (T basket); 
(h) repeating said (b)-(g) continuously throughout the trading day both before and 30after the close of trading for the day;
 (i)  disseminating, with the BMA, the T basket.

35 U.S.C 101 subject eligibility: 
The claimed invention as a whole when considered as an ordered combination amount to significantly more than an abstract idea. The claimed invention is deemed eligible.

For these reasons, the claims are allowable.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLABODE AKINTOLA whose telephone number is (571)272-3629.  The examiner can normally be reached on M-F 8:30AM -5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Kalinowski can be reached on 571-272-6771.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would 





/OLABODE AKINTOLA/
Primary Examiner, Art Unit 3691